UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2012 or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission_File_Number_ 000-53919 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (Exact name of registrant as specified in its charter) Delaware 26-3215092 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3 ParkAvenue, 36th Floor, New York, New York (Address of principal executive offices) (Zip code) (212) 418-4700 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [x] Yes [ ]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [x] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,’’ ‘‘accelerated filer”and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer[]Non-accelerated filer [x](Do not check if a smaller reporting company) Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). []Yes[x] No Number of outstanding limited partnership interests of the registrant on August6, 2012 is 258,827. ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. Table of Contents Page PART I - FINANCIAL INFORMATION Item 1.Consolidated Financial Statements Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Changes in Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 6 Item 2.General Partner’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II – OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A.Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 27 Item 6. Exhibits 28 Signatures 29 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Consolidated Financial Statements ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (A Delaware Limited Partnership) Consolidated Balance Sheets Assets June 30, December 31, (unaudited) Cash and cash equivalents $ $ Restricted cash Net investment in finance leases Leased equipment at cost (less accumulated depreciation of $27,050,871 and $18,302,163, respectively) Net investment in notes receivable Note receivable from joint venture Investments in joint ventures Other assets Total Assets $ $ Liabilities and Equity Liabilities: Non-recourse long-term debt $ $ Derivative financial instruments Deferred revenue Due to General Partner and affiliates, net Accrued expenses and other liabilities Total Liabilities Commitments and contingencies (Note 11) Equity: Partners’ Equity: Limited Partners General Partner ) ) Total Partners’ Equity Noncontrolling Interests Total Equity Total Liabilities and Equity $ $ See accompanying notes to consolidated financial statements. 1 Table of Contents ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (A Delaware Limited Partnership) Consolidated Statements of Operations (unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenue: Finance income $ Rental income (Loss) income from investments in joint ventures ) ) Other (loss) income ) Total revenue Expenses: Management fees Administrative expense reimbursements General and administrative Credit loss - - Depreciation Interest Loss on derivative financial instruments Total expenses Net (loss) income ) ) ) Less: Net (loss) income attributable to noncontrolling interests ) ) ) Net (loss) income attributable to Fund Fourteen $ ) $ ) $ $ Net (loss) incomeattributable to Fund Fourteen allocable to: Limited Partners $ ) $ ) $ $ General Partner ) ) $ ) $ ) $ $ Weighted average number of limited partnership interests outstanding Net (loss) income attributable to Fund Fourteen per weighted average limited partnership interest outstanding $ ) $ ) $ $ See accompanying notes to consolidated financial statements. 2 Table of Contents ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (A Delaware Limited Partnership) Consolidated Statements of Changes in Equity Partners' Equity Limited Total Partnership Limited Partners' Noncontrolling Total Interests Partners General Partner Equity Interests Equity Balance, December 31, 2011 $ $ ) $ $ $ Net income - Cash distributions - ) Balance, March 31, 2012 (unaudited) ) Net loss - ) Repurchase of limited partnership interests (5
